Exhibit 10.1
BELK, INC.
AMENDED AND RESTATED ANNUAL INCENTIVE PLAN
     The Belk, Inc. (“Company”) Amended and Restated Annual Incentive Plan
(“Annual Incentive Plan”) is set forth in this document and is administered
taking into account the bonus eligible associate compensation guidelines for a
fiscal year maintained in the Company’s records. This Annual Incentive Plan is
effective beginning with the fiscal year ending January 2012.
§ 1
Administration
     The Annual Incentive Plan shall be administered by the Compensation
Committee of the Board of Directors (“Compensation Committee”), each member of
which is an “outside director” within the meaning of section 162(m) of the
Internal Revenue Code.
§ 2
Eligibility
     Employees who are deemed to be key employees by the Compensation Committee
in its sole discretion shall be eligible to be participants in the Annual
Incentive Plan for any fiscal year.
§ 3
Performance Goals
     The Compensation Committee shall establish performance goals for each
participant for a fiscal year no later than 90 days after the beginning of such
year. The performance goals for each participant may be different and, further,
each participant’s performance goals may be based on different business
criteria, as referenced in the bonus eligible associate compensation guidelines.
However, all performance goals for a participant who is a covered employee
(within the meaning of Section 162(m) of the Internal Revenue Code) shall be
based on one or both of the following business criteria as applied to the
Company or any division, department or other part of the Company: (1) sales and
(2) normalized earnings before interest and taxes.
     The Compensation Committee no later than 90 days after the beginning of
each fiscal year shall establish objective rules for determining whether each
participant’s performance goals for such fiscal year have been satisfied.
Further, in determining whether the performance goals have been satisfied, the
Compensation Committee may look at the performance of the Company as constituted
on the first day of the fiscal year, the last day of the fiscal year, or either
such date if there is an acquisition, disposition, or other corporate
transaction involving the Company during such fiscal year.





--------------------------------------------------------------------------------



 



     A bonus shall be paid to a participant under the Annual Incentive Plan for
a fiscal year only to the extent the participant satisfies his or her
performance goals for the bonus for such fiscal year and the Compensation
Committee shall certify the extent, if any, to which a participant has satisfied
his or her performance goals for a fiscal year. Finally, the Compensation
Committee shall have the discretion to reduce (but not to increase) the bonus
payable under the Annual Incentive Plan to any participant if the Compensation
Committee for any reason deems such reduction appropriate under the
circumstances. To the extent a participant is entitled to a bonus for a fiscal
year, such bonus shall be paid in a lump sum cash payment no later than 90 days
following the end of such fiscal year.
§ 4
Maximum Bonus Account
     The maximum annual bonus payable under the Annual Incentive Plan to any
participant for any fiscal year is $2,500,000.
§ 5
Internal Revenue Code § 162(m)
     The Compensation Committee intends for the bonus payable under the Annual
Incentive Plan to a participant who is a “covered employee” within the meaning
of Section 162(m) of the Internal Revenue Code to be deductible under such
section and for these Administrative Rules to be construed to effect such
intent.
§ 6
Amendment and Termination
     The Compensation Committee has the power to amend the Annual Incentive Plan
from time to time as the Compensation Committee deems necessary or appropriate
and to terminate the plan if the Compensation Committee deems such termination
is in our best interest.

2